DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 15, they recite among other features, “determining the motion of the operating object according to the plurality of images comprises:
selecting a plurality of interacting images among the plurality of images, wherein the plurality of interacting images capture a plurality states of an interacting situation between the operating object and the virtual object; and
determining the motion of the operating object by comparing the plurality of interacting images; and
determining a motion of a virtual object interacted with the operating object according to a determining factor, wherein the virtual object is existed in a virtual environment, wherein the determining factor comprises the motion of the operating object”.
The Prior Art discloses determining motion of an operating object (physical object) based on a plurality of images and determining a motion of a virtual object interacted with the operating object (physical object) based on the motion of the operating object (physical object).  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 13, 2021